Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REMARKS
1.    	On pages 2-3 of the remark Applicant argued applicant’s priority document JP 2007-024141 at least at Fig. 8, steps ST807 to ST808, and at Fig. 17, steps ST 1807 to ST 1808 (See also [0041]-[0043] of JP 2007-024141) has support for the claimed limitation “notify, via the control signal of the lower layer, the mobile terminal of release of the radio resource for radio communication allocated using persistent scheduling”. 
 	
 	In response:
 	The examiner respectfully disagrees. Applicant improperly read the specification at Fig. 8, steps ST807 to ST808, and at Fig. 17, steps ST 1807 to ST 1808 (See also [0041]-[0043] of JP 2007-024141  “notification of a channel exclusive for silent is provided to a mobile terminal via L1/L2 signaling” as disclosed in the priority document to be the claimed limitation “notify, via the control signal of the lower layer, the mobile terminal of release of the radio resource for radio communication allocated using persistent scheduling. 
 	 Applicant’s own specification at [0042] discloses the step 807 and 808. [0042] and step 807 discloses of notifying the mobile terminal about the channel exclusive for the silence period and based on this information mobile terminal receive data for the silence period. Nothing is disclosed at step 807 and [0042] wherein the base station sends a notification to a mobile terminal about the information of releasing the allocated resources. Step 808 and [0042] discloses a base station releasing allocated resources to another mobile terminal, but fails to disclose of notifying the mobile through lower layer or L1/L2 layer that the base station has released resources for another mobile terminal.   

 	For the above reasons Applicant is not getting the foreign priority and examiner maintains the backup rejection. 

2.   	On page 3 of the remark Applicant argued prior art Samsung fails to disclose of releasing allocated persistent scheduling radio resource using control signal of lower layer
 	
 	In response:
 	The examiner respectfully disagrees. Prior art Samsung at Section 3 discloses L1/L2 (=Lower layer) control signal is faster than RRC signaling w.r.t allocating/release resources means Both of the L1/L2 and RRC are used to allocate and release resources. Here allocating/release means allocating or releasing. Samsung also discloses that it is better to use L1/L2 control signal to allocate and/or release resource, because it is faster than RRC signaling




Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 4 and 7-10 is/are rejected is/are rejected under 35 U.S.C. 103(a) as being un patentable over Non-Patent literature 3GPP R2-070020 Scheduling of LTE UL VoIP to Nokia et al hereinafter (Nokia) in view Applicant submitted prior art Non-Patent literature 3GPP R2-070333 VoIP support in LTE to Samsung et al hereinafter (Samsung) 
 
As to claim 4, 9 and 10, Nokia discloses a mobile communication system for performing radio communication using dynamic scheduling and persistent scheduling, the mobile communication system comprising:
  	a mobile terminal (Nokia; Section 2.1 discloses UE corresponds to mobile terminal); and
 	a base station including circuitry (Nokia; Section 2.1 discloses Node B corresponds to a base station) configured to
(Nokia; section 2.1, section 2.3 discloses dynamic scheduling using L1/L2 control signaling. Here L1/L2 corresponds to lower layer signaling).
 	notify, via a control signal of an upper layer, the mobile terminal of allocation of allocate a radio resource for radio communication using with persistent scheduling (Nokia; section 2.2 discloses persistent scheduling using RRC signaling. Here RRC signaling corresponds to upper layer signaling),
 	Nokia discloses allocating resources for the persistent scheduling. Nokia fails to discloses of using control signal of the lower layer for releasing resources for the persistent scheduling. However, Samsung discloses 
 	nolify, via the control signal of the lower layer, the mobile terminal of release of the radio resource for radio communication allocated using persistent scheduling (Samsung; Section 3 discloses of using L1/L2 control signaling for releasing resources for the persistent scheduling) 	
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the invention was made. One would be motivated to combine the teachings in order to release resources so that other UE can use the released resources and thus use the limited resources in an effective way. 

	As to claim 7, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia-Samsung discloses wherein the radio resource is allocated for downlink communication (Nokia; Section 2.1-2.3 discloses of allocation resources to a UE from a base station. Allocation resources from base station to UE corresponds to allocation for downlink). 

	As to claim 8, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia- Samsung discloses wherein the radio resource is allocated for uplink communication (Nokia; Section 

4.	Claim(s) 13 is/are rejected is/are rejected under 35 U.S.C. 103(a) as being un patentable over Non-Patent literature 3GPP R2-070020 Scheduling of LTE UL VoIP to Nokia et al (hereinafter Nokia) in view Applicant submitted prior art Non-Patent literature 3GPP R2-070333 VoIP support in LTE to Samsung et al (hereinafter Samsung) in view US publication US 2004/0184426 to Tan et al. (hereinafter Tan) 

 	As to claim 13, Nokia-Samsung discloses releasing resources. Nokia-Samsung fails to explicitly disclose of releasing resources in response to a transition of communication state between the mobile terminal and the base station. However, Tan discloses
 	wherein the radio resource for radio communication is released in response to a transition of communication state between the mobile terminal and the base station (Tan; [0011]; [0055]; [0095]; [0115]) . 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the invention was made. One would be motivated to combine the teachings in order to release resources so that other UE can use the released resources. 



Backup Rejection

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 4, 7-10 and 13 is/are rejected is/are rejected under 35 U.S.C. 103(a) as being un patentable over Non-Patent literature 3GPP R2-070020 Scheduling of LTE UL VoIP to Nokia et al hereinafter (Nokia) in view US Publication US 2008/0084851 to Kim et al. (Hereinafter Kim)
 
As to claim 4, 9 and 10, Nokia discloses a mobile communication system for performing radio communication using dynamic scheduling and persistent scheduling, the mobile communication system comprising:
  	a mobile terminal (Nokia; Section 2.1 discloses UE corresponds to mobile terminal); and

 	notify, via a control signal of a lower layer, the mobile terminal of allocation of a radio resource for radio communication using dynamic scheduling (Nokia; section 2.1, section 2.3 discloses dynamic scheduling using L1/L2 control signaling. Here L1/L2 corresponds to lower layer signaling).
 	notify, via a control signal of an upper layer, the mobile terminal of allocation of allocate a radio resource for radio communication using with persistent scheduling (Nokia; section 2.2 discloses persistent scheduling using RRC signaling. Here RRC signaling corresponds to upper layer signaling),
 	Nokia discloses allocating resources for the persistent scheduling. Nokia fails to discloses of using control signal of the lower layer for releasing resources for the persistent scheduling. However, Kim discloses 
 	nolify, via the control signal of the lower layer, the mobile terminal of release of the radio resource for radio communication allocated using persistent scheduling (Kim [0139]) 	
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the invention was made. One would be motivated to combine the teachings in order to release resources so that other UE can use the released resources and thus use the limited resources in an effective way. 

	As to claim 7, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia-Kim discloses wherein the radio resource is allocated for downlink communication (Nokia; Section 2.1-2.3 discloses of allocation resources to a UE from a base station. Allocation resources from base station to UE corresponds to allocation for downlink). 

	As to claim 8, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia- Kim discloses wherein the radio resource is allocated for uplink communication (Nokia; Section 2.1-2.3 

	As to claim 13, the rejection of claim 4 as listed above is incorporated herein. In addition Nokia- Kim discloses, wherein 
 	the radio resource for radio communication is released in response to a transition of communication state between the mobile terminal and the base station (Kim; [0140]) . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478